Citation Nr: 1637919	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  15-10 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or major depressive disorder (MDD) and to also include as secondary to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active duty service from November 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and major depression.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016; a transcript of that hearing is associated with the claims file.

In February 2016, the Board remanded the claim for further development.  At that time, the Board recharacterized the claim as a claim for any psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of military sexual trauma

2. The competent evidence is against a finding that the Veteran has a psychiatric disorder that is causally or etiologically related to active duty or that psychosis manifested itself in the first post-service year.


CONCLUSION OF LAW

The requirements for establishing service connection for a psychiatric disorder, to include PTSD and/or MDD and to also include as secondary to MST have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the Veteran's January 2016 hearing the Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claim for PTSD based on MST, to include what happened during service and any asserted behavioral changes. Further, the Veteran discussed his asserted experiences and symptoms during service, as well as before and after service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony. Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103 (c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made arguments in support of his contentions.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103 (c)(2)).

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5) (2015); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Here, the Veteran claims that he was sexually traumatized during his first physical examination in the military.  He indicated that he continued through with basic training and additional training courses, including advanced individual training (AIT).  He reported that he told his chain of command about the incident; however, nothing was done regarding the alleged incident.  He indicated that the Judge Advocate General (JAG), at Fort Benning, finally became involved with his claim and he took an offer to be released from the Army with an Honorable discharge.  See March 2013 VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD and Secondary to Personal Assault.

As an initial matter, the Board notes that since filing his claim in October 2012, the Veteran has been diagnosed with several psychiatric disorders, to include PTSD, MDD, adjustment disorder, panic disorder, insomnia, alcohol dependency (in remission), anxiety disorder, and depression.  Accordingly, the first criterion for establishing service connection has been met. The question becomes whether the Veteran has a psychiatric disorder that is related to service.

Service treatment records include August 1974 enlistment reports of medical history and examination that are negative for any complaints, treatment, or diagnoses of a psychiatric problem or any indication of MST.  On June 1975 Mental Hygiene Consultation Service record, a psychiatrist noted that the Veteran had no motivation to perform as a soldier and with his attitude he would be a future disciplinary problem.  The Veteran had no disqualifying mental disease or condition sufficient to warrant disposition through medical/psychiatric channels.  He was found to be mentally responsible and his rehabilitative potential was described as poor.  He was cleared psychiatrically for any administrative action or disposition as deemed appropriate by his commanders.  The psychiatrist recommended that the Veteran be expeditiously separated from service before he became violent or developed a psychiatric illness.  June 1975 separation report of examination and accompanying report of medical history were negative for any complaints, treatment, or diagnoses related to a psychiatric problem or any indication of MST.  

The Veteran's service personnel file shows that the Veteran received an Article 15 in January 1975 for being absent without authorization.  He received another Article 15 in July 1975 for failing to report at the time prescribed to his appointed place of duty, including both his 7:30 and 12:30 formations without authority to do so.  A statement of counseling that showed that from May to June 1975, the Veteran was repeatedly counseled regarding the importance of being on time, bringing wine into the barracks and oversleeping due to intoxication, lack of motivation and poor appearance, failure to conform to military standards of conduct, and that he should be discharged from service based upon his conduct.  A letter dated July 2, 1975 indicated that the process to begin discharging the Veteran from service was initiated due to his total orientation toward the Army and military duty in general, rendered him a greater liability than an asset to the service.  It had been observed that he did not desire to be a productive part of the United States Army.  His psychiatric examination revealed that he had the potential to become a future disciplinary problem.  The psychiatric recommendation was that he be expeditiously separated from military service.  His orientation toward the Army did not meet the necessary requirements for retention in the service.  A July 1975 letter from the Department of the Army stating that the Veteran was separated from active duty on July 15, 1975 due to "Failure to maintain acceptable standards for retention (Expeditious Discharge Program)."  

VA treatment records included April 2004, September 2006, and April 2007 PTSD annual screens, on which the Veteran specifically denied ever having an experience that was so frightening, horrible, or upsetting that in the past month he had nightmares, tried not to think about it or avoided situations that reminded him of it, been on guard, or felt numb or detached from others, activities, or his surroundings.  The PTSD screens were negative.  In April 2006, the Veteran's depression screen was positive.  Regarding a MST screen, the record noted that the Veteran experienced MST in the past.  On July 2006 mental health consult, the Veteran indicated that he was hospitalized in January 2006 for emotional problems.  He reported a childhood history of being spanked, hit, severely beaten, and receiving an injury from the discipline used by his parents.  As a child, he had severe fear, emotional difficulties, ran away from home, stole things, and was arrested before age 15.  Regarding a sexual abuse history, the Veteran reported that he experienced uninvited and unwanted sexual attention but was not at all bothered by it.  He did not indicate that he experienced the use of force or the threat of force to have sex.  He suggested that he was currently bothered by other non-combat events/experiences from service in that he was "lied to by doctors and officers."  In September 2006, the Veteran denied feeling depressed or sad much of the time in the past year.  A November 2009 record noted that the Veteran became depressed two years ago.  He reported that he had an abusive stepfather.  He was diagnosed with MDD.  A November 2010 Mental Health Note from Dr. N. Yi, Staff Psychiatrist, noted that the Veteran was positive for MST and at the time he was diagnosed with adjustment disorder. 

In correspondence dated in August 2011, Dr. W. Boyer reported that the Veteran was being treated for MDD, recurrent, severe without psychotic features and that this depressive episode started approximately in 2009.  

The Veteran was admitted to the hospital in December 2011 for MDD, panic disorder, and social anxiety.  The record noted that the Veteran's depression started in 2009 and worsened four months ago.  The treating provider noted multiple stressors such as:  job lost beginning of this year due to injury; homelessness since then; briefly living with brother who asked him to leave one week ago; staying at a shelter over holidays; the passing of his aunt on Christmas; and intrusive memories "sometimes" regarding childhood memories.  

In December 2011 correspondence, K.L. Brodsky, PhD, Attending Psychologist, reported that the Veteran carried a diagnosis of MDD and that the Veteran began struggling with depression in the context of losing his job after being injured in 2009. 

A March 2012 Mental Health treatment record by Dr. K.C. Yoon, Staff Psychiatrist, noted the Veteran's reports of a history of MST during his induction physical examination.  The Veteran was diagnosed with panic disorder, by history; rule out PTSD, MST related.  

A review of treatment records from the Santa Cruz Vet Center reveal that the Veteran was initially seen in December 2012 during which time he indicated that he experienced sexual trauma while he was in the military.  A March 2013 record noted that the Veteran was sexually traumatized (molested, raped) by a doctor at a military entrance processing center.  He claimed that he reported the incident to his commanders who mostly ignored his reports.  A December 2013 record noted that the Veteran's military service ended prematurely because he was unable to function with untreated sexual trauma.  The Veteran reported that while undergoing a physical health screening he was selected by a doctor to come into a private office with him.  The Veteran stated that he was overpowered and raped.  He claimed that the doctor told him that he would kill him if he reported the incident.  The Veteran indicated that he eventually reported it to numerous superiors.  

In March 2013 correspondence from the Santa Cruz Vet Center, M. Cepress, a Readjustment Counseling Therapist, and L. Mann, PhD, a Supervisory Clinical Psychologist, reported that the Veteran was sexually molested and raped by a military doctor in Oakland, California in October 1974.  The Veteran claimed that he reported the incident to multiple different superior officers at different duty stations and requested professional attention for his psychological condition, but the response from his commanders was criminally negligent.  He asserted that, eventually, overwhelming PTSD symptoms prevented him from functioning satisfactorily.  The providers noted that during service, the Veteran experienced dissociative episodes, intrusive imagery, regular panic attacks and debilitating depression.  His performance continued to suffer and he was discharged from service after eight months.  On a daily basis, he suffered for decades from intrusive thoughts and imagery, severe sleep disturbance, hypervigilance, emotional numbness, irritability, anhedonia, and anger outbursts.  He also experienced nightmares, panic attacks, suicidal thoughts, ruminations, paranoia, and social isolation.  It was noted that the Veteran was currently being treated for PTSD, MDD, insomnia, panic disorder, and alcohol dependency (in remission).  . M. Cepress and L. Mann opined that the Veteran's mental health condition appeared to be directly related to the sexual trauma he experienced during military service.  

In correspondence associated with the file in March 2013, Dr. W. Boyer reported that the Veteran was treated on a regular basis for MDD and PTSD.  

The Veteran was afforded a VA examination in August 2013, in which the examiner specifically found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The Veteran was specifically diagnosed with MDD and recurrent anxiety disorder, not otherwise specified (NOS) related to MST.  The Veteran provided a history of being physically abused by his stepfather until he was in the 10th grade and was moved into the foster system.  In regards to his military stressor, the Veteran reported that during his initial physical evaluation, he was pulled out of line by a person he identified (by his white coat) as a doctor and told him that he was to have a "special examination".  The Veteran reported that he was taken to an examination room and told to lie on a cot.  The Veteran stated that the person then began a physical examination and ultimately placed his hand on the Veteran's genitals.  He asked the Veteran if he could "feel it" and when Veteran said, "Yes", the doctor proceeded to perform oral sex on the Veteran.  The Veteran reported that when it "was over" he was told to go back to the line, which he did, and completed the evaluation.  The Veteran stated that he was in shock and felt fearful, confused, and ashamed initially, but later felt anger when he reported the incident to several superiors without any results.  The examiner stated that the Veteran has many symptoms of PTSD, but did not meet the avoidance criteria, thus the examiner provided the diagnosis of Anxiety Disorder, NOS versus PTSD.  The examiner then stated that the Veteran's diagnoses of MDD as well as PTSD meet the full criteria of the DSM-IV.

In September 2013, the AOJ obtained an addendum opinion from a separate examiner, who indicated that he reviewed the Veteran's available records (without an in-person examination) using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to prepare the disability benefits questionnaire (DBQ) and such an examination would likely provide no additional relevant evidence.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that he considered the service medical records, service records, and VA medical records in arriving at the conclusion.  He added that after a review of the medical records, the Veteran's alleged mental health conditions were at least as likely as not a result of any event and/or condition that occurred and/or expressed in-service including the alleged sexual encounter during a physical examination and were at least as likely as not a result of abuse that existed prior to service and/or post-service substance abuse and was not caused by and/or worsened by an already service connected disability.  The examiner stated that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service. The examiner also added that the Veteran reported that he blood contact through combat; however, the DD214 showed no foreign service, a mental health examination near separation, and the onset of depression [in] 2009 was associated with a terminal illness and homelessness.  The examiner concluded that when considering all evidence, including evidence to the contrary of the Veteran's statements as above, the Veteran's health conditions were less likely as not related to the alleged [military sexual trauma (MST)]. 

In another opinion dated the same date, but obtained from a different examiner, this third examiner indicated that he also reviewed the Veteran's available records ( without an in-person examination) using the ACE process because the existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination would likely provide no additional relevant evidence.  The VA examiner opined that the Veteran's mental condition was less likely as not (less than 50 percent probability) incurred in or caused by personal trauma that occurred during his military service.  The examiner provided the following reasons: 

1) The Veteran claimed personal trauma that occurred during his first military physical examination in October 24, 1974;  

2) Available service records in claims file do not show behavioral problems in service until the period of May 28, 1975 to June 6, 1975, rather than immediately or soon after the date of the claimed personal trauma during service;

3) The Veteran claims "the whole time he kept telling the chain of command about the incident; however, the chain of command did nothing.  He kept complaining until finally JAG (at Ft. Benning) got involved."  The examiner stated, however, that the available service records in claims file do not support this claim, particularly regarding JAG involvement; 

4) The Veteran did not reveal any history of MST during VA mental health treatment, according to available treatment records in claims file, which date back to late 2009.  The examiner added that the Veteran claims he readily made multiple complaints about MST while in service until JAG involvement, but he never disclosed such MST information during VA mental health treatment, according to available records; 

5) The Veteran revealed on multiple occasions during treatment from 2009 to present of his history of long-standing physical abuse by his step-father until he was placed into foster care during adolescence. 

6) The Veteran only brought forth information regarding MST according to information available within the claims file, in March 2013;

7) The Veteran is experiencing several significant psychosocial stressors, including homelessness, terminal illness, unemployment, financial problems, and social isolation.  These psychosocial stressors were discussed in his treatment notes dating back to 2009; and 

8) The Veteran's mental condition is more likely than not incurred in or caused by current psychosocial stressors.

VA treatment records, including treatment records from Dr. W. Boyer reported such diagnoses as PTSD and MDD.  A December 2014 record indicated that the Veteran had military-related PTSD.  

In February 2015 correspondence, Dr. N.J. Sasson, a VA physician, reported that the Veteran was under his care and had been diagnosed with depression/PTSD/insomnia.  

A July 2015 VA treatment record from M.S. Wolf, a Licensed Clinical Social Worker noted a history of MST.  

During his January 2016 hearing, the Veteran and his representative contended that as the Veteran was molested during his military entrance physical examination, he there was not a baseline to show markers for what his behavior was like prior to the incident and any behavior changes following the incident.  The Veteran and his representative asserted that the Veteran's molestation caused PTSD at the time and resulted in multiple disciplinary actions.  The Veteran explained that he went to his pre-entry examination and was told to disrobe down to his underwear while standing in line.  He reported that a person came up to him and indicated that it was time for his examination.  The Veteran followed him into a room and during the examination, the examiner indicated that he was going to examine and touch the Veteran "down there" and that it would be over within a minute, in which the Veteran suggested that it was over within a minute.  The Veteran stated that afterwards, he was told to go back into line.  The Veteran asserted that he was manually assaulted.  

The Veteran said he was stunned and tried to make sense of it.  He felt confused, shamed, embarrassed, anger, and guilt.  He went to his supervisors for help.  He claimed that he received negative responses from them and Article 15s.  He stated that he initially told the sergeant at the examination center that he had just been assaulted and the sergeant told the Veteran to find the guy who did this to him.  However, the Veteran was unable to locate the individual who examined him.  The Veteran suggested that the guy who assaulted him was not a doctor afterall, but rather just somebody wearing a white smock that came in off of the streets.  He told his sergeant at boot camp; however, the sergeant told him to forget about it.  He claimed that he was depressed and worried and started to drink again.  During this time, he was seven or eight minutes late for a 7:30 formation, which resulted in him receiving an Article 15.  He said he went to training and told the sergeant there about it as he was instructed by his drill sergeant to do so.  In turn, the sergeant at his training told him to report it to his permanent duty station.  He said he went up the chain of command, but the problem was brushed off and never acknowledged.  He requested a JAG attorney.  He claimed that the JAG attorney told him that he was never going to make it and that, "they've got your number".  The JAG attorney, then allegedly asked the Veteran that if he could get an Honorable discharge would he want to get out of the military.  When he got out of service, he did not mention the incident to anyone and self-medicated until he saw a professional in 2010.  

In correspondence received in February 2016, Dr. W. Boyer reported that he had cared for the Veteran since 2011 and diagnosed him with PTSD and MDD.  Dr. W. Boyer opined that it was considerably more likely than not that the Veteran suffered from the above disorders and they were triggered by events experienced while on active duty.

In February 2016, the Veteran's claim was remanded to provide him with an in-person examination to assess the Veteran's statements and to consider his Article 15s as evidence of a behavior change in service.  

In April 2016 correspondence, Dr. W. Boyer reported that the Veteran had a clear diagnosis of PTSD as illustrated by the PSL-C.  The physician explained that the Veteran was certainly in a situation, which could be described by "stress or actual threats".  He was experiencing increasing symptoms of helplessness and was subject to bodily "violations" due to his medical treatment.  Dr. W. Boyer stated that from this vantage point, the Veteran's current symptoms were thematically related to his MST.  Dr. W. Boyer reported that it was also well established that sexual trauma was linked to depression and chronic problems with self-esteem.  Therefore, the Veteran was more susceptible than normal to depression when under stress.  Dr. W. Boyer hoped that this illustrated how the Veteran's current status was related to the sexual trauma he experienced while in the service.  

VA treatment records from Dr. W. Boyer included a diagnosis of PTSD and MDD.  

The Veteran was afforded a VA PTSD DBQ examination in April 2016, in which the Veteran reported that he did not see combat or danger from the enemy.  He reported that he was sexually assaulted one time during his pre-entry physical and was honorably discharged eight months later for the failure to maintain acceptable standards for retention.  He denied childhood abuse, neglect, and mistreatment.  After examination and a review of the electronic file, the examiner noted that no evidence could be found for a MST event, nor any documentation of a 'marker' or similar evidence.  The examiner determined that the Veteran did not meet DSM-IV or DSM-5 criteria for PTSD, but did meet the criteria for MDD, recurrent.  The examiner opined that it was less likely as not (50 percent or LESS probability), that the Veteran's psychiatric symptoms of major depression arose during, or was a result of, military service, or were related to any allegations of the military sexual trauma/assault by a physician {NOT CONFIRMED] during his enlistment examination.  The examiner noted that the Veteran's VBMS file had been reviewed in its entirety.  The examiner stated that the following opinions were not based upon speculation:

"1.  There is no evidence that the [V]eteran meets DSM-IV or DSM-5 criteria for the diagnosis of PTSD, nor any evidence of a military sexual trauma.
2.  The [V]eteran does not meet the DSM-5 criteria for an anxiety disorder
3.  The [V]eteran DOES meet DSM-5 criteria for a major depressive disorder.
4.  Psychological testing is NOT INDICATED nor required for a diagnosis of PTSD.
5.  As noted above, the Veteran DOES NOT MEET DSM-IV Or DSM-5 criteria for a diagnosis of PTSD[,] [i]e, there is no documented evidence of trauma, danger to self, witness of danger to others or other core criteria necessary for this diagnosis.
6.  The findings of the August 2013 C&P psychiatric examination remain valid and substantiated, as well as addendum opinions obtained by 2 different examiners in September 2013, as well as the findings and conclusions of those three examiners.
7.  ABSOLUTELY NO evidence could be found in VBMS records or in the Veteran's service personnel records and any other records, particularly the noted evidence-types in 38 C.F.R. § 3.304(f)(5), which corroborates his alleged sexual assault during service.  Nor could ANY circumstantial evidence be found in the service personnel records, including the Veteran's two Article 15s and his early discharge from service in July 1975 of military sexual trauma.  No evidence of his behavior related to the Article 15's provides any corroboration of the alleged sexual assault during service.
8.  IT CANNOT BE SUBSTANTIATED THAT THE Veteran's behavior changed as a result of the Article 15s --or as a result of his alleged sexual trauma.  NO evidence could be found either that his behavior surrounding his Article 15 demonstrated a behavioral CHANGE that occurred after he repeatedly informed his superiors of the sexual assault and nothing was done.  The [V]eteran served only 8 months in Active Duty, and any such record of any CHANGE in behavior is sparse by virtue of that short time in service.
9.  The [V]eteran has a history of excessive alcohol use that is now under control.  NO evidence could be found that any excessive use in any way corroborates or supports the claim of the alleged sexual assault during military service.
10.  Military Physical examinations on Aug [ust] 7, 1974 and June 12, 1975 were reviewed in detail.  No conformation could be found that either physical examination contained any information whatsoever related to, or a marker of, MST. It could not be determined that the [V]eteran's enlistment examination occurred either on the first date of his military service, OR that his enlistment examination occurred one month prior to his entrance into military service.
11.  Letters from treating provider [Dr. W. Boyer] were reviewed.  These letters do NOT confirm, nor provide evidence of, any psychiatric problems related to any alleged sexual assault during military service.  Dr. [W.] Boyer may reference the alleged sexual trauma, Dr. [W.] Boyer's letters were from 2009 and 2011, chronologically distant from the alleged sexual assaults, and provide no evidence, markers, or similar confirmation of any alleged sexual traumatic events.
12.  No notation of any involvement of JAG nor any notation of any reported sexual assault could be found in the Veteran's VBMS service file.
13.  The [V]eteran talked about abuse during his childhood but no independent confirmation of this abuse could be found, and any such history is not necessarily supportive--or detracting--from his claim of military sexual trauma or PTSD."

In June 2016 correspondence, Dr. W. Boyer stated that the Veteran had been identified in the system as having suffered from MST and the nature and severity of his psychiatric condition was entirely consistent with MST as the proximate or contributory cause.  

In a July 2016 medical opinion by an Appeal Management Center (AMC) Medical Officer, she stated that her comprehensive medical review of the clinical files, e folder, CAPRI, lay statements, and current medical literature stand as the foundation for this independent medical opinion.  Initially, she found that the Veteran was a credible witness.  She also noted that she understood that the Veteran was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements were considered in formulating this medical opinion.  At this time, the Veteran asserted that his claimed psychiatric disorders, to include PTSD and/or MDD and to also include as secondary to MST, were related to and/or aggravated by his military service.

The Medical Officer noted that Dr. H.H. Fenn, MD, Attending Physician, Psychiatry, provided a complete, comprehensive and thorough examination and account of the Veteran's claimed psychiatric conditions in April 2016.  The Medical Officer acknowledged, however, that additional clinical information was received after this examination.  The Medical officer described the evidence as approximately 37 pages of progress notes from Monterey VA Clinical, Palo Alto, FOC dated from January 20, 2016 through April 26, 2016, including from Social Workers L. Buelna A.R. Tovar, and M.S. Wolf; Staff Physician, Dr. N.J. Sasson; Optometry Resident, S.L. Wang, Staff Optometrist, Dr.  D.M. Hicks, OD, optometry; Chaplain, F. Tittle; M. Nattrass, nursing (meds); and additional notes pertaining to his financial situation, liver carcinoma (Alcohol induced), spiritual assessment, medication renewals, general chemistry notes, and concerns about life expectancy."  The Medical Officer found that the progress notes were silent for issues related to the Veteran's claimed psychiatric disorder, to include PTSD and/or MDD and to also include as secondary to MDT related to and/or aggravated by his military service.  The Medial Officer also noted that Dr. W. Boyer psychiatric note dated in April 2016 as well as the (March 2013) note from M. Cepress and L. Mann was also reviewed with care and consideration.  The Medical Officer reported, however, as stated by Dr. Fenn, the Veteran's sexual assault occurred prior to military service.  Furthermore, the active duty records were negative for complaints, diagnosis, treatment, events and/or injury related to MST while on active duty.  Therefore, Dr. Fenn's April 2016 C&P initial PTSD examination and medical opinions complied with the Board's February 2016 remand.  The Medical Officer restated Dr. Fenn's medical opinion, that it is less likely than not that the Veteran's claimed psychiatric disorders, to include PTSD and/or MDD and to also include as secondary to MST, were related to and/or aggravated by his military service.  The Medical Officer added that these medical conclusions were based on a comprehensive review of the VBMS e folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature.

On review of the record, there is no competent evidence of a psychiatric disorder diagnosed in service or within one year following the Veteran's July 1975 discharge from active duty service.  Rather, the first post service record indicative of a psychiatric disorder was dated in April 2006, approximately 31 years after service. Therefore, service connection is not warranted for a psychiatric disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, competent evidence linking the current condition with service is required to establish service connection.  

The preponderance of the evidence is against a finding of service connection for a psychiatric disorder on a direct basis.  As an initial matter, while the Veteran is competent to report the alleged MST during his pre-induction/entrance examination, the Board does not find this assertion credible.  The Veteran's credibility regarding his allegation of MST is first diminished by the fact that his allegations surrounding the MST changed during the course of the appeal.  For example, VA treatment records vaguely indicated that he had a history of MST.  On his March 2013 VA form 21-0781a and during treatment in March 2013 at the Vet Center, he alleged that he was sexually traumatized, molested, and raped during his first physical examination.  During his August 2013 VA examination, he reported that he was pulled out of a line by a person in a white coat and told he was to have a "special examination".  He claimed he was taken to an examination room and told to lie on a cot where, the individual placed his hands on the Veteran's genitals and performed oral sex.  The Veteran alleged that he reported the incident later to his superiors without any results.  Later, in December 2013 during treatment at the Vet Center, he described being selected by a doctor to come into a private office where he was overpowered and raped.  He alleged that the doctor threatened to kill him if he reported the incident, but the Veteran eventually told numerous supervisors.  During his January 2016 Board hearing, the Veteran claimed that he was manually assaulted during his physical examination and told the sergeant at the examination center; however, when the sergeant told the Veteran to find the individual, the Veteran could not locate him and suggested that it might have been a person who came in off of the street and put on a white coat.  The Veteran has also alleged that his military service ended prematurely because he was unable to function with untreated sexual trauma.  See December 2013 Santa Cruz Vet Center treatment record.  During his hearing, he indicated that he only received negative responses, including Article 15s from his supervisors when he told them about the incident.  He also claimed that his two Article 15s, which ultimately left to his discharge from service demonstrated in-service evidence of a behavior change that occurred when repeated attempts of complaining to his supervisors about his alleged MST went unresolved or unaddressed.  His credibility regarding his allegation of MST is further diminished by the fact that while his service personnel records show that he did receive two separate Article 15s, dated in January and July 1975, this is more than five months after the alleged MST took place and do not reflect a deterioration in work performance around the time of the MST.  The Article 15s reflect that the Veteran received them do to his own actions of being absent without prior authorization and do not corroborate his assertions that he received them as a result of his supervisors negatively responding to his allegations of MST.  As a matter of fact, the record also shows that he was repeatedly counseled without being issued Article 15s regarding the importance of being on time, bringing wine into the barracks and oversleeping due to intoxication, lack of motivation and poor performance, and failure to conform to military standards.  Service treatment records reflect that the Veteran was treated during service regarding various other ailments, but the Veteran did not mention MST until many years after he was discharged from service.  Given the foregoing, there is insufficient credible supporting evidence to corroborate the Veteran's claimed service stressor of military sexual trauma.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).
While the Veteran believes that he has a psychiatric disorder that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his psychiatric disorder(s) is not competent medical evidence.  The Board finds the opinion of the September 2013 VA examiners in conjunction with the findings of the April 2016 VA examiner and July 2016 AMC Medical Officer to be significantly more probative than the Veteran's lay assertions.

Specifically, the September 2013 VA examiners in conjunction with the findings of the April 2016 VA examiner and July 2016 AMC Medical Officer provided opinions that it was less likely than not that Veteran's mental health conditions were incurred in or caused by MST that occurred during his military service.  The April 2016 VA examiner examine the Veteran in person and determined that the Veteran did not meet DSM-IV or DSM-5 criteria for PTSD, but did meet the criteria for MDD, recurrent.  The examiner opined that it was less likely as not (50 percent or LESS probability), that the Veteran's psychiatric symptoms of major depression arose during, or was a result of, military service, or were related to any allegations of the military sexual trauma/assault by a physician {NOT CONFIRMED] during his enlistment examination.  As the opinions were accompanied by adequate rationale based on review of the Veteran's service treatment and personnel records, they are afforded high probative value, particularly the April 2016 VA examiner's opinion as it was also based, in part, on an in-person examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board acknowledges that the Veteran has been diagnosed with PTSD.  See e.g., August 2013 VA examination report; March 2013, and February, April, and June 2016 correspondence from Dr. W. Boyer; Santa Cruz Vet Center treatment records; and February 2015 correspondence from Dr. N.J. Sasson.  Also, many medical records indicated that the Veteran had a history of MST.  See e.g., April 2006, November 2010 and May 2012 VA treatment records; August 2013 VA examination report; Santa Cruz Vet Center treatment records; July 2015 VA treatment records; and February, April, June 2016 correspondence from Dr. W. Boyer.  However, given the Board's finding that the Veteran's account of in-service MST is not credible, the Veteran has not met one of the three criteria needed to establish service connection for PTSD found at 38 C.F.R. § 3.304 (f).  As such, the preponderance of the evidence is against a finding of service connection for PTSD.

The Board also acknowledges that the Veteran has been diagnosed with several psychiatric disorders other than PTSD, to include MDD, adjustment disorder, panic disorder, insomnia, alcohol dependency (in remission), anxiety disorder, and depression.  There is no probative evidence that any of the other diagnosed psychiatric disorders are causally or etiologically related to the Veteran's active duty service, beyond the alleged MST, in which the Board has determined that the Veteran's service account of MST is not credible.  It has neither been alleged nor shown that the Veteran has experienced continuous psychiatric symptoms since his discharge from service.  A June 1975 Mental Hygiene Consultation near the time of separation as well as the Veteran's June 1975 separation report of examination and accompanying report of medical history were negative for any complaints, treatment, or diagnoses related to a psychiatric problem.  The first indication that the Veteran had a mental health disorder was in April 2006, many years after the Veteran was discharged from service.  Additionally, many post service VA treatment records attributed the Veteran's psychiatric problems to other factors such as losing his job, being injured, his childhood history, homelessness, etc.  Additionally, the highly probative April 2016 VA opinion found that it was less likely as not (50 percent or LESS probability), that the Veteran's psychiatric symptoms of major depression arose during, or was a result of, military service, or were related to any allegations of the military sexual trauma/assault by a physician {NOT CONFIRMED] during his enlistment examination.  As the opinion was accompanied by adequate rationale based on review of the Veteran's service treatment and personnel records, and in person examination, it is afforded high probative value.  See Prejean, supra. 

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and/or MDD and to also include as secondary to MST is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


